DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.  Claims 1-5, 7-18 and 20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claim 1 (apparatus), 8 (apparatus), 14 (method) the closest prior art is Pau et al (US 2020/0064662) and Brinkmeyer et al; (US 4923290). Regarding claim 1, Pau discloses a polarization scrambler ;( polarization scrambler 201, see paragraph 22 and figure 2) comprising: an optical fiber input to transmit an optical signal;(light source 211 transmitting the optical signal, see paragraph 22 and figure 2); a beam expander to receive and expand the optical signal from the optical fiber input to create an expanded optical signal;(first lens 213 (collimator) expanding the received optical signal, see paragraph 22 and figure 2); a retarder to cause a polarization scrambling effect on the expanded optical signal to create a scrambled expanded optical signal, of the expanded optical signal;(two layered wave plate made liquid crystal material (retardance element) to create a scrambled optical signal, see paragraphs 22,24 and figures 2,3); a beam reducer to receive and reduce the scrambled expanded optical signal from the retarder to create a scrambled optical signal;(a second lens 214 (collimator) reducing the received scrambled optical signal, see paragraph 22 and figure 2); and an optical fiber output to receive and transmit the scrambled optical signal (output optical fiber 212 receiving the transmitted scrambled optical signal at the output, see paragraph 22 and figure 2). Further Brinkmeyer et al; discloses retarder; ( polarization scrambler 4 with three retardation elements 1, 2 and 3 see figure 1) the retarder comprises a randomized pattern to cause smaller parts to encounter different amounts of birefringence to produce different states of polarization (SOP) that results in the polarization scrambling effect, (polarization scrambler comprising a controllable optical phase retardation elements 1,2,3 for retarding components of a light beam with a different state of polarization and a control arrangement for controlling the phase retardation element to supply a control signal for varying states of polarization to occur, see figure Abstract and figure 1).

However, regarding claim 1, the prior art of record fails to disclose patterned retarder; to at least one downstream optical component and a motor arm to move the patterned retarder in and out of an optical path of the optical signal and to move the patterned retarder in at least one of an x-, y-, or z-plane to improve the polarization scrambling effect.
However, regarding claim 8, the prior art of record fails to disclose patterned retarder; the patterned retarder comprises motor arm to move the patterned retarder in at least one of an x-, y-, or z-plane to improve the polarization scrambling effect, the motor arm to also move the patterned retarder in and out of an optical path of the optical signal;

However, regarding claim 14, the prior art of record fails to disclose to at least one downstream optical component; providing a motor arm to move the patterned retarder in and out of an optical path of the optical signal and to move the patterned retarder in at least one of an x-, y-, or z-plane to improve the polarization scrambling effect.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.
 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Isomura et al (US 2008/0158644) discloses scrambling of a polarization state of signal light using at least two wave plates, see figure 1

b. Noe et al (US 2003/0138184) discloses a polarization scrambler where a light is passed through as retarder whose eigen modes and delay vary with time; see figure 4.

c. Junginger et al (US 2006/0250835) discloses a driver circuit for a polarization scrambler having number of electrodes and at least one pulse source and matching circuit, see figure 2.

d. Yao et al (US 2013/0077151) discloses cascaded optical polarization devices having modulated optical retardation to control optical polarization of light for polarization scrambling; see figure 1.

e. Koch et al; (Endless Optical Polarization Control at 56 krad/s, over 50 Gigaradian, and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 krad/s -2010 attached) discloses automatic endless optical polarization control system by using rotary wave plates with adjustable retardation, see figures 1,2.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636